3333DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The objection to claim 5 is withdrawn in view of the amendment received 30 June 2022. 

Drawings
The objections to the drawings are withdrawn in view of the replacement drawing sheets filed 30 June 2022. 

Claim Rejections - 35 USC § 112
The rejection of claim 1 as indefinite is withdrawn in view of the present amendment. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6, 18, 20, 21, 23, and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dillner et al. (WO 2016/156622 A1).
Regarding claim 1, Dillner et al., herein Dillner, discloses a system for determining the integrity of a container (11) containing at least one gas, said system comprises: an environment (12) with a lower absolute gas pressure than the pressure inside the container (the absolute gas pressure inside environment 12 may be a partial vacuum or underpressure, which is lower than the pressure inside container 11; p. 11, ll. 3-9); a light source (15) and a detector (16), wherein said light source is arranged to transmit a light signal to said detector (16) through said environment (12), or a volume connected to said environment, but outside said container (light source 15 transmits a light signal to detector 16 through environment 12 and outside container 11; p. 12, l. 35 – p. 13, l. 3); wherein said light source (15) and said detector (16) is configured as an optical sensor (14) being based on tunable diode laser absorption spectroscopy (p. 13, ll. 6-8); a control unit for determining, based on said transmitted light signal being detected (by detector 16), if a level of said at least one gas inside said container (11) is altered in said environment (12) or said connected volume (some control unit is required to determine that a level of gas inside container 11 has leaked into environment 12 based on a variation in the detected light signal; p. 12, ll. 12-22).
Regarding claim 2, Dillner discloses a method of determining the integrity of a container (11) containing at least one gas, said method comprising: placing the container (11) in an environment (12) with a lower absolute gas pressure than the pressure inside the container (the absolute gas pressure inside environment 12 may be a partial vacuum or underpressure, which is lower than the pressure inside container 11; p. 11, ll. 3-9); transmitting a light signal through a portion of said environment (12), or a volume connected to said environment (12) outside said container using an optical transmitter (15) and detecting at least a portion of the light signal (light source 15 transmits a light signal to detector 16 through environment 12 and outside container 11; p. 12, l. 35 – p. 13, l. 3); wherein said optical transmitter (15) and said detector (16) forming an optical sensor (14) sensitive to at least one gas present in said container (optical sensor 14 is sensitive to at least one gas present in container 11; p 4, ll. 18-21), and wherein said sensor (14) is using tunable diode laser absorption spectroscopy (p. 13, ll. 6-8); determining, based on said transmitted light signal being detected, if a level of said at least one gas inside said container is altered in said environment or said connected volume (it is determined whether a level of gas inside container 11 has leaked into environment 12 based on a variation in the detected light signal; p. 12, ll. 12-22).
Regarding claims 3-6, Dillner discloses where said environment (12) is a closed chamber (environment 12 may be an enclosure; p. 12, ll. 26-27); where a partial vacuum is applied in said closed chamber (a partial vacuum may be applied in environment 12; p. 11, ll. 3-9); wherein a size of change of said level of said at least one gas gives information about the size of a leakage in said container (a rate of change in detected levels of gas gives information about the size of the leakage; p. 9, ll. 13-16); said light signal is transmitted as a light beam through a main compartment of said closed chamber (a light beam is transmitted from light source 15 through a main compartment of environment 12; fig. 1); and said light beam can pass directly from said transmitter (15) to said detector (the light beam can pass directly from light source 15 to light detector 16; fig. 1), or said light beam can be reflected in at least one mirror or other optical component, before reaching said detector.
Regarding claims 18, 20, 21, 23, and 24, Dillner discloses wherein a measurement is stopped as soon as a certain amount of an alternation of said level of said at least one gas is detected (as the purpose of the apparatus is determine whether a container has leaked, once a gas has been detected and a leak is determined, that particular measurement process would conclude), to make the measurement time as short as possible; wherein said at least one gas is water vapor, methane, oxygen or carbon monoxide (water vapor and oxygen; p. 13, ll. 26-29 ); wherein said container (11) is a food package (p. 1, ll. 18-20); , wherein leak testing is performed inline (testing a series of packages for leaks is inline); wherein the container (11) is pressurized (container 11 is pressurized; p. 4, ll. 27-32). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dillner et al. (WO 2016/156622 A1) in view of Hogreve (US 11,105,704 B2).
Regarding claims 7-13, Dillner discloses the invention as set forth above.
Dillner is silent on detecting a leak in a separate measurement volume.
Hogreve teaches a method of determining the integrity of a container (2) containing at least one gas, wherein a light signal is transmitted through a measurement volume (10), for example a pipe, connected to a closed chamber (a light signal is transmitted through enclosure 10 connected to chamber 3; ¶ [0098]), and wherein a vacuum pumping device (4) configured to extract the at least one gas from said closed chamber (3) is placed in relation to said closed chamber (3) so that the at least one gas extracted from said closed chamber (3) passes through said connected measurement volume (10) as a pressure within the closed chamber (3) is decreased (pumping unit 4 extracts gas from chamber 3 so that the gas passes through enclosure 10 as a pressure within chamber 3 is decreased; ¶ [0094]); wherein said light signal is transmitted through a measurement volume (10) connected to said closed chamber (3), and wherein a circulation system circulates the gas through said closed chamber (3) and said connected measurement volume (pumping unit 4 circulates gas from chamber 3 to enclosure 10); where a valve (purge valve) is placed in said closed chamber (3), so as to, at chosen time periods, allow gas to enter the closed chamber to create a flow through and from said closed chamber (3) through said connected measurement volume (a purge valve is opened and closed at chosen time periods to allow purge gas to enter chamber 3 to create a flow from chamber 3 to enclosure 10; ¶ [0075]); wherein said valve (purge valve), alone or in combination with at least one more valve (5a), is controlled to create a pressure cycle wherein a pressure of the closed chamber (3) is first decreased to a fixed level with said valve (purge valve) closed, during which time a leakage in said container (2) will increase the concentration of said at least one gas locally in said closed chamber (purge valve and valve 5a are closed to decrease a pressure in chamber 3 to a fixed level during a leakage test; ¶¶ [0074-0075, 0081]); said valve (purge valve) is then fully or partially opened to allow a flow of the at least one gas from said closed chamber (3) to and through said connected measurement volume (the purge valve is opened to allow purge gas through flow through chamber 3 to enclosure 10; ¶ [0075]); wherein an exact time when an altered concentration of said at least one gas is detected in said connected measurement volume (10), after said valve (6) is opened, gives information about the position of a leakage in said container (a time when gas is detected in enclosure 10 indicates how long a gas took to travel from the point of leakage to enclosure 10 and therefore, gives information about the position of a leakage in container 2); wherein the pressure cycle is specially designed so that said leakage from said container (2) is forced to reach the light beam (in order for detector 7 to detect gas in enclosure 10, the pressure cycle must be designed so that leakage from container 2 reaches enclosure 10 and is exposed to the light beam; ¶ [0098]); wherein the exact time when the altered concentration of said at least one gas is detected in said connected measurement volume (10), during the pressure cycle, gives information about the position of said leakage in said container (a time when gas is detected in enclosure 10 indicates how long a gas took to travel from the point of leakage to enclosure 10 and therefore, gives information about the position of a leakage in container 2).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Dillner with the separate measurement volume of Hogreve to provide a more accurate leak detection process by preventing the optical window of the gas detector from being affected by water vapor from the container (Hogreve, ¶ [0038]).

Claims 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dillner et al. (WO 2016/156622 A1) in view of Emmenegger et al. (US 2015/0083918 A1).
Regarding claims 14-16, Dillner discloses the invention as set forth above.
Dillner is silent on using multiple detectors and a multi-pass cell.
Emmenegger et al., herein Emmenegger, teaches a leak detection method (fig. 7) wherein multiple detectors (4a, 4b) are placed at different positions around a container (3), and wherein the multiple detectors (4a, 4b) are used in combination with at least one transmitter (1c); wherein the at least one transmitter (1c) comprises a single transmitter and wherein a light beam is folded around said container (3) using semi-transparent mirrors (chamber 3 is a multipass chamber through which light passes through multiple times by mirrors; ¶ [0103]) and a detector (4a) of the multiple detectors (4a, 4b) is placed behind at least one of said semi-transparent mirror and at the termination of said light beam (detector 4a is behind at least one of the mirrors in chamber 3 and at the termination of the light beam; fig. 7); wherein a multi-pass cell (3) is used to create a long optical path-length in a limited volume (¶ [0103]); and wherein a leakage from said container is allowed to pass into, or through, said multi-pass cell (a leakage of gas passes into chamber 3; ¶ [0103]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Dillner with the multiple detectors of Emmenegger to increase the accuracy of sensing by utilizing a reference detector (Emmenegger, ¶ [0121]). Additionally, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Dillner with the multipass cell of Emmenegger to increase detection sensitivity by exposing the light multiple times to gas in a chamber (Emmenegger, ¶ [0103]).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dillner et al. (WO 2016/156622 A1) in view of Venturini et al. (US 2020/0072740 A1).
Regarding claim 17, Dillner discloses the invention as set forth above.
Dillner is silent on a multipass cell including a porous medium.
Venturini et al., herein Venturini, teaches a porous medium (porous ceramic) is placed between an optical transmitter (1) and a detector (8), to create a long optical path-length in a limited volume; and wherein a gas is allowed to pass into, or through, said porous medium (gas cell 4 includes a porous ceramic to create a long optical path-length in a limited volume; Abstract).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Dillner with the multipass cell of Venturini to increase detection sensitivity by extending the optical path length (Venturini, ¶ [0007]).

Claims 19 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dillner et al. (WO 2016/156622 A1) in view of Hann et al. (US 2019/0178745 A1).
Regarding claims 19 and 22, Dillner discloses the invention as set forth above.
Dillner is silent on the detected gas being carbon dioxide and the container being a MAP packaging.
Hann et al., herein Hann, teaches a leak detection method for gas in a container wherein said at least one gas is carbon dioxide (¶ [0039]); wherein said container is a food package with a modified atmosphere, MAP packaging (¶ [0002]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Dillner to test for carbon dioxide in MAP packaging as taught in Hann to ensure the increased shelf life of MAP packaging by determining when a container has an incomplete seal (Hann, ¶ [0003]).

Response to Arguments
Applicant's arguments filed 30 June 2022 have been fully considered but they are not persuasive.
With regard to the rejection in view of Dillner (referred to as Lundin in Applicant’s response), Applicant argues that “Lundin discloses that the light signal is transmitted through the container” and notes that Lundin describes additional examples of the optical sensor positioned at either side of the container, at arbitrary positions on the container, and using light guides to guide the light from the optical sensor to and/or from the container (Response, p. 12). However, the claim language merely requires the light signal to be transmitted “through said environment…but outside the container.” Dillner discloses that light source 15 and detector 16 are disposed outside of container 11, in environment 12 and at least a portion of the light transmission path is disposed in environment 12, outside of container 11 (p. 12, l. 35 – p. 13, l. 3). Further, as noted by Applicant, Dillner describes an example in which “the light is guided to and/or from the container” (Response, p. 12) by optical fibres, lenses, mirrors, windows, or other light guiding means. For light to be guided to or from container 11, the light must first be transmitted through the environment. Therefore, Dillner discloses “wherein said light source is arranged to transmit a light signal to said detector through said environment…but outside said container” as recited in independent claim 1.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erika J. Villaluna whose telephone number is (571)272-8348. The examiner can normally be reached Mon-Fri 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIKA J. VILLALUNA/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        3